                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

GRAND STREET DINING, LLC,                       )
GSD LENEXA, LLC, and                            )
TREZOMARE OPERATING COMPANY,                    )
LLC, each individually and on behalf            )       Case No. _______________
of all others similarly situated,               )
                                                )       JURY TRIAL DEMANDED
          Plaintiffs,                           )
                                                )
v.                                              )
                                                )
THE CINCINNATI INSURANCE                        )
COMPANY,                                        )
                                                )
          Defendant.                            )

                                   CLASS ACTION COMPLAINT

          Plaintiffs Grand Street Dining, LLC, GSD Lenexa, LLC, and Trezomare Operating

Company, LLC, each individually and on behalf of the other members of the below-defined

nationwide Plaintiffs’ classes (collectively, the “Insured Class”), bring this class action against

Defendant The Cincinnati Insurance Company, and in support thereof state and allege the

following:

     I.         NATURE OF THE ACTION

          1.       This action arises out of The Cincinnati Insurance Company’s failure to provide

insurance coverage for the losses sustained and expenses incurred by Plaintiffs because of the

ongoing Coronavirus (COVID-19) pandemic.

          2.       For many years, Plaintiffs have owned and operated full-service fine dining

restaurants in the Kansas City metropolitan area. Plaintiffs’ restaurants also provide catering

services and wedding and event space. Plaintiffs’ operations have been and continue to be




               Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 1 of 32
suspended and threatened by the novel coronavirus, SARS-CoV-2, which causes the infectious

disease COVID-19.

         3.       To protect their businesses in the event that they suddenly had to suspend

operations for reasons outside of their control, or in order to prevent further property damage,

Plaintiffs purchased insurance coverage from The Cincinnati Insurance Company, including

property coverage, as set forth in The Cincinnati Insurance Company’s Building and Personal

Property Coverage Form and Business Income (and Extra Expense) Coverage Form.

         4.       The Cincinnati Insurance Company’s coverage forms provide “Business Income”

coverage, which promises to pay for actual loss due to the necessary suspension of operations

caused by accidental physical loss or accidental physical damage to the covered property.

         5.       The Cincinnati Insurance Company’s coverage forms also provide “Extra

Expense” coverage, which promises to pay the necessary expenses incurred to avoid or minimize

the suspension of business and to continue operations.

         6.       The Cincinnati Insurance Company’s coverage forms also provide “Civil

Authority” coverage, which promises to pay for loss caused by action of civil authority that

prohibits access to the premises.

         7.       The Cincinnati Insurance Company’s coverage forms, under sections titled

“Duties in the Event of Loss,” require in the event of a loss that the policy holder take all

reasonable steps to protect the Covered Property from further damage, and keep a record of the

expenses necessary to protect the Covered Property, for consideration in the settlement of the

claim.




                                                   2

              Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 2 of 32
         8.       Unlike some policies that provide Business Income (also referred to as “business

interruption”) coverage, The Cincinnati Insurance Company’s coverage forms do not include,

and are not subject to, any exclusion for losses caused by viruses or communicable diseases.

         9.       Plaintiffs were forced to suspend or reduce business at their restaurants due to

COVID-19 and the ensuing orders issued by civil authorities in Missouri and Kansas mandating

the suspension of business for on-site services, as well as in order to take necessary steps to

prevent further damage and minimize the suspension of business and continue operations.

         10.      Upon information and belief, The Cincinnati Insurance Company has, on a

widescale and uniform basis, refused to pay its insureds under its Business Income, Extra

Expense, Civil Authority, and Sue and Labor coverages for losses suffered due to COVID-19,

any executive orders by civil authorities that have required the necessary suspension of business,

and any efforts to prevent further property damage or to minimize the suspension of business and

continue operations. In particular, The Cincinnati Insurance Company has denied claims

submitted by Plaintiffs under their policies.

   II.         THE PARTIES

         11.      Plaintiff Grand Street Dining, LLC is a Missouri limited liability company, with

its principal place of business in Kansas City, Missouri. Plaintiff Grand Street Dining, LLC owns

and operates Grand Street Cafe located at 4740 Grand Ave., Ste. 100, Kansas City, Missouri

64112.

         12.      Plaintiff GSD Lenexa, LLC is a Kansas limited liability company, with its

principal place of business in Lenexa, Kansas. Plaintiff GSD Lenexa, LLC owns and operates

Grand Street Cafe located at 8815 Renner Ave., Lenexa, Kansas 66219.




                                                    3

              Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 3 of 32
           13.     Plaintiff Grand Street Dining, LLC and Plaintiff GSD Lenexa, LLC are hereafter

collectively referred to as “Grand Street.”

           14.     Plaintiff Trezomare Operating Company, LLC (“Trezomare”) is a Missouri

limited liability company, with its principal place of business in Kansas City, Missouri. Plaintiff

Trezomare owns and operates Trezo Mare Restaurant located at 4105 N Mulberry Dr., Kansas

City, Missouri 64116.

           15.     Defendant The Cincinnati Insurance Company (“Cincinnati”) is, and at all times

relevant hereto has been, an insurance company writing insurance policies and doing business in

the State of Missouri, capable of suing and being sued in the courts of this State. Defendant

Cincinnati is a foreign corporation organized, incorporated and existing under the laws of the

State of Ohio, with its principal place of business at 6200 S. Gilmore Road, Fairfield, Ohio

45014.

    III.         JURISDICTION AND VENUE

           16.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

Plaintiffs and Defendant are citizens of different states, and because: (a) the Class consists of at

least 100 members; (b) the amount in controversy exceeds $5,000,000 exclusive of interest and

costs; and (c) no relevant exceptions apply to this claim.

           17.     Venue is proper in this District under 28 U.S.C. § 1391, because a substantial part

of the events or omissions giving rise to the claims occurred, or a substantial part of property that

is the subject of this action is situated in this judicial district.




                                                      4

             Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 4 of 32
   IV.         FACTUAL BACKGROUND

               a. The Insurance Policies

         18.      In return for the payment of a premium, Cincinnati issued Policy No.

ECP0515325 to Grand Street, for a policy period of December 5, 2018 to December 5, 2021,

including a Building and Personal Property Coverage Form and Business Income (And Extra

Expense) Coverage Form. Policy No. ECP0515325 is attached hereto as Exhibit A. Grand Street

has performed all of its obligations under Policy No. ECP0515325, including the payment of

premiums. The Covered Property, with respect to the Building and Personal Property Coverage

Form, is the Grand Street Cafe restaurants located at 4740 Grand Ave., Ste. 100, Kansas City,

Missouri 64112 and 8815 Renner Ave., Lenexa, Kansas 66219.

         19.      In return for payment of a premium, Cincinnati issued Policy No. ECP0443843 to

Trezomare for a policy period of July 1, 2017 to July 1, 2020, including a Building and Personal

Property Coverage Form and Business Income (And Extra Expense) Coverage Form. Policy No.

ECP0443843 is attached hereto as Exhibit B. Trezomare has performed all of its obligations

under Policy No. ECP0443843, including the payment of premiums. The Covered Property, with

respect to the Building and Personal Property Coverage Form, is the Trezo Mare restaurant

located at 4105 N Mulberry Dr., Kansas City, Missouri 64116.

         20.      Each Plaintiff’s Building and Personal Property Coverage Form, included within

the policies attached as Exhibits A and B, includes identical Business Income, Extra Expense,

Civil Authority, and Sue and Labor coverages.

         21.      Sometimes property insurance is sold on a specific peril basis, where coverage is

limited to risks of loss that are specifically listed (e.g., hurricane, earthquake, H1N1, etc.). Many

property policies sold in the United States, however, including those sold by Cincinnati, are “all-



                                                   5

           Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 5 of 32
risk” property damage policies. These types of policies cover all risks of loss except for risks that

are expressly and specifically excluded.

        22.     Under the heading “Covered Causes of Loss,” Cincinnati agreed to pay for “direct

‘loss’ unless the ‘loss’ is excluded or limited” in the policies.

        23.     Cincinnati did not exclude or limit coverage for losses from viruses in Plaintiffs’

policies or those of the other Class members.

        24.     Losses due to COVID-19 are a Covered Cause of Loss under the Cincinnati

policies with the Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form.

        25.     In the Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form, Cincinnati agreed to pay for its insureds’ actual loss of Business

Income sustained due to the necessary suspension of their operations during the “period of

restoration” caused by direct “loss” to property at the covered premises.

        26.     “Loss” is defined to mean accidental physical loss or accidental physical damage.

        27.     “Suspension” is defined to mean the slowdown or cessation of business activities

and that part or all of the covered premises is rendered untenable.

        28.     “Period of restoration” is defined to mean the period of time that begins at the

time of direct loss.

        29.     “Business Income” is defined to mean net income (net profit or loss before

income taxes) that would have been earned or incurred and continuing normal operating

expenses sustained, including payroll.

        30.     The presence of virus or disease can constitute physical loss of or damage to

property, as the insurance industry has recognized since at least 2006. When preparing so-called



                                                   6

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 6 of 32
“virus” exclusions to be placed in some policies, but not others, the insurance industry drafting

arm—Insurance Services Office, Inc. or “ISO”—circulated a statement to state insurance

regulators that included the following:

       Disease-causing agents may render a product impure (change its quality or
       substance), or enable the spread of disease by their presence on interior building
       surfaces or the surfaces of personal property. When disease-causing viral or
       bacterial contamination occurs, potential claims involve the cost of replacement of
       property (for example, the milk), cost of decontamination (for example, interior
       building surfaces), and business interruption (time element) losses. Although
       building and personal property could arguably become contaminated (often
       temporarily) by such viruses and bacteria, the nature of the property itself would
       have a bearing on whether there is actual property damage. An allegation of
       property damage may be a point of disagreement in a particular case.

       31.     The ISO also created a new “amendatory endorsement” to exclude loss due to

virus or bacteria from coverage afforded by certain insurance policies. The ISO amendatory

endorsement states that there is “no coverage for loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing physical distress,

illness or disease” (the “Virus Exclusion”).

       32.     Some insurers added the Virus Exclusion to their policies that provide Business

Income (also referred to as “business interruption”) coverage. Cincinnati’s Building and Personal

Property Coverage Form and Business Income (And Extra Expense) Coverage Form, however,

do not include, and are not subject to, any exclusion for losses caused by viruses or

communicable diseases.

       33.     In the Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form, Cincinnati also agreed to pay necessary Extra Expense that its

insureds sustain during the “period of restoration” that the insureds would not have sustained if

there had been no direct loss to property caused by or resulting from a Covered Cause of Loss.




                                                 7

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 7 of 32
       34.      “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

       35.      Cincinnati also agreed to “pay for the actual loss of ‘Business Income’” sustained

“and necessary Extra Expense” sustained “caused by action of civil authority that prohibits

access to” the Covered Property when a Covered Cause of Loss causes direct damage to property

other than the Covered Property, the civil authority prohibits access to the area immediately

surrounding the damaged property, and “the action of civil authority is taken in response to

dangerous physical conditions resulting from the damage or continuation of the Covered Cause

of Loss that caused the damage….”

       36.      Cincinnati’s coverage forms, under sections titled “Duties in the Event of Loss,”

require in the event of a loss that the policy holder take all reasonable steps to protect the

Covered Property from further damage, and keep a record of the expenses necessary to protect

the Covered Property, for consideration in the settlement of the claim. This is commonly referred

to as “Sue and Labor” coverage.

       37.      Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Business Income, Extra Expense, Civil Authority, and Sue and

Labor provisions of the Cincinnati policies.

             b. COVID-19 and the Covered Cause of Loss

       38.      Coronavirus (COVID-19) is a highly contagious virus that has rapidly spread and

continues to spread across the United States.

       39.      COVID-19 is spread by a number of methods, including “community spread,”

meaning that some people have been infected and it is not known how or where they became




                                                  8

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 8 of 32
exposed. Public health authorities, including the CDC, have reported significant ongoing

community spread of the virus including instances of community spread in all 50 states.

        40.     The CDC has reported that a person can be become infected with COVID-19 by

touching a surface or object (like a fork, plate, table, or chair) that has the virus on it, and then

touching their own mouth, nose or eyes.

        41.     More specifically, COVID-19 infections are spread through droplets of different

sizes which can be deposited on surfaces or objects.

        42.     To reduce the spread of the disease, the CDC has recommended that businesses

clean and disinfect all surfaces, prioritizing the most frequently touched surfaces.

        43.     COVID-19 has been declared a pandemic by the World Health Organization.

        44.     The COVID-19 pandemic is a public health crisis that has profoundly impacted

American society, including the public’s ability to patronize restaurants, bars and other

establishments.

        45.     The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including

civil authorities with jurisdiction over Plaintiffs’ businesses (the “Closure Orders”).

                    i. The Missouri Closure Orders

        46.     On March 12, 2020, Quinton D. Lucas, the Mayor of the City of Kansas City,

Missouri, issued a proclamation declaring a state of emergency, stating that the continued spread

of COVID-19 constitutes a natural calamity and presents an imminent threat of widespread

illness, which requires emergency action. The proclamation was ordered “to protect life and

property” and permitted the city to order evacuations, close public places, impose curfews, limit

public gathering and assemblies, and to order the closing of any and all businesses.



                                                   9

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 9 of 32
        47.       On March 21, 2020, Mayor Lucas issued a civil authority order stating in

pertinent part:

                  a. The COVID-19 virus spreads between people who are in close contact with

                     one another through respiratory droplets produced when an infected person

                     coughs or sneezes;

                  b. A gathering of individuals without necessary mitigation for the spread of

                     infection may pose a risk of the spread of infectious disease;

                  c. That the City wishes to impose all means available under the law to protect

                     public life, health, safety and property;

                  d. That as of March 16, 2020, numerous cases of COVID-19 illness, including a

                     fatality and evidence of community transmission, have been identified in

                     jurisdictions bordering Kansas City; and

                  e. That on March 20, 2020, the Kansas City Health Department confirmed 12

                     cases, including possible community spread, of the COVID-19 illness in

                     Kansas City, Missouri.

        48.       Mayor Lucas’ March 21, 2020 order required all individuals to stay at home

unless performing “essential activities,” and ordered all businesses to cease all in-person

operations unless declared an “essential business.” The order required all restaurants to suspend

operations except for providing delivery or carry out only. The order was to remain in effect until

11:59 PM on April 24, 2020.

        49.       On March 21, 2020, the Governor of the State of Missouri issued a civil authority

order limiting social gatherings of more than 10 people and directing that every person in the

State of Missouri shall avoid eating or drinking at restaurants, bars, or food courts, provided,



                                                   10

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 10 of 32
however, that the use of drive-thru, pickup, or delivery options is allowed throughout the

duration of the order. That order went into effect on March 23, 2020.

       50.     On April 3, 2020, the State of Missouri entered an order directing all residents in

Missouri to stay at home, imposing social distancing rules, limiting occupancy of buildings, and

reiterated that “every person in the State of Missouri shall avoid eating or drinking at restaurants,

bars, or food courts; provided, however, that the use of drive-thru, pickup, or delivery options is

allowed throughout the duration of this Order.” This order went into effect at 12:01 AM on April

6, 2020 and was to remain in force until 11:59 PM on April 24, 2020.

       51.     On April 16, 2020, the State of Missouri amended the April 3, 2020 order and

extended its enforcement to 11:59 PM on May 3, 2020.

       52.     On April 16, 2020, Mayor Lucas amended the March 21, 2020 order and extended

its enforcement to 12:01 AM on May 15, 2020.

       53.     The Missouri Closure Orders were issued in response to the rapid spread of

COVID-19 throughout Missouri and are civil authority orders requiring the suspension of

Plaintiffs’ businesses.

                   ii. The Kansas Closure Orders

       54.     On March 12, 2020, the State of Kansas declared a state of disaster emergency

due to the pandemic and public health emergency of COVID-19.

       55.     On March 22, 2020, Johnson County, Kansas issued a Emergency Public Health

Order stating that on March 19, 2020, the Board of County Commissioners of Johnson County,

Kansas found that a disaster had occurred, or the threat thereof was imminent within Johnson

County, Kansas as a result of the Coronavirus pandemic (COVID-19) and the confirmed

outbreak and person-to-person spread of COVID-19 in Johnson County, Kansas. The Order



                                                 11

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 11 of 32
stated that COVID-19 had been confirmed in Johnson County, Kansas and the conditions

endanger health, safety and welfare of persons and property within the border of Johnson

County, Kansas. As a result, the Order cancelled large gatherings, implemented social distancing

requirements, ordered individuals to stay at home except to perform essential activities, and

suspension of businesses unless excluded as essential. The Order required all restaurants to

suspend operations except for providing delivery or carry out only, but expressly forbid

consumption on the premises. This Order became effective at 12:01 AM on March 24, 2020 and

was to remain in force until 12:01 AM on April 23, 2020.

        56.     On March 28, 2020, the Governor of the State of Kansas issued Executive Order

No. 20-16, which required Kansas residents to stay at home unless performing an essential

activity. The order further restricted what businesses could continue operations and closed all

restaurants except for preparing and serving meals for takeout or delivery. As of March 28, 2020,

there had been 202 positive cases of COVID-19 in Kansas, spread among 31 counties.

        57.     On April 11, 2020, the State of Kansas issued guidance regarding Executive

Order No. 20-16 to make it clear that “dine-in service at restaurants and bars is not an essential

function or essential activity and therefore remains prohibited….” The guidance further stated,

“Restaurants and bars may not reopen for dine-in service.”

        58.     On April 16, 2020, the State of Kansas issued Executive Order No. 20-24,

extending Executive Order 20-16 to May 3, 2020. As of April 16, 2020, there had been over

1,426 positive cases of COVID-19 in Kansas, spread among 62 counties, and 69 deaths as a

result of the illness.




                                                 12

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 12 of 32
       59.      The Kansas Closure Orders were issued in response to the rapid spread of

COVID-19 throughout Kansas and are civil authority orders requiring the suspension of

Plaintiffs’ businesses.

                   iii. The Impact of COVID-19 and the Closure Orders

       60.      Loss of use of property that has not been physically altered does constitute

“physical loss or damage” for purposes of first-party property insurance.

       61.      As the drafter of the policies, if Cincinnati had wished to exclude from coverage

as “physical loss or damage” loss of use of property that has not been physically altered or

deformed, it could have used explicit language stating such a definition, but it did not do so.

       62.      The presence of COVID-19 caused direct physical loss of or damage to the

covered property or “premises” under the Plaintiffs’ policies, and the policies of the other Class

members, by denying use of and damaging the covered property, and by causing a necessary

suspension of operations during a period of restoration.

       63.      The Closure Orders prohibited access to and use of Plaintiffs’ and the other Class

members’ Covered Property, and the area immediately surrounding damaged property, in

response to dangerous physical conditions resulting from the damage or continuation of the

Covered Cause of Loss that caused the damage.

       64.      As a result of the presence of COVID-19 and the Closure Orders, Plaintiffs and

the other Class members lost Business Income and incurred Extra Expense.

             c. Plaintiffs Submitted Notices of Loss to Cincinnati and were Wrongfully
                Denied Coverage

       65.      Plaintiffs submitted notices of loss to Cincinnati under their policies due to the

presence of COVID-19 and the Closure Orders, and Cincinnati denied those claims.




                                                 13

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 13 of 32
         66.     On April 21, 2020, Cincinnati sent a letter to Grand Street ostensibly denying

coverage for the losses sustained as a result of COVID-19 and the Closure Orders. Cincinnati’s

denial letter to Grand Street incorrectly stated that Cincinnati “cannot indemnify Tiger Notions

DBA Jazz A Louisiana for any loss of business income from Coronavirus.” (emphasis added).

Upon information and belief, Cincinnati’s denial letter to Grand Street was a cut-and-paste of a

denial to another Cincinnati insured.

         67.     On April 21, 2020, Cincinnati sent a denial letter to Trezomare ostensibly denying

coverage for the losses sustained as a result of COVID-19 and the Closure Orders. Cincinnati’s

denial letter to Trezomare incorrectly stated that Cincinnati “cannot indemnify [NAMED

INSURED] for any loss of business income from Coronavirus.” (emphasis added).

         68.     The denial letters that Cincinnati sent to Grand Street and Trezomare are nearly

identical in form and substance.

         69.     Upon information and belief, Cincinnati is using a form denial letter to deny

coverage to all its insureds with policies similar to Plaintiffs.

    V.         CLASS ACTION ALLEGATIONS

         70.     Plaintiffs bring this action, individually and on behalf of all others similarly

situated, pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and 23(c)(4), of the Federal Rules

of Civil Procedure.

         71.     Plaintiffs seek to represent nationwide classes for business income coverage

defined as:

                 a. All persons and entities with Business Income coverage under a property

                    insurance policy issued by Cincinnati that suffered a suspension of business




                                                   14

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 14 of 32
               due to COVID-19 at the premises covered by the business income coverage

               (the “Business Income Declaratory Judgment Class”).

            b. All persons and entities that: had Business Income coverage under a property

               insurance policy issued by Cincinnati; suffered a suspension of business

               related to COVID-19, at the premises covered by their Cincinnati property

               insurance policy; made a claim under their property insurance policy issued

               by Cincinnati; and were denied Business Income coverage by Cincinnati for

               the suspension of business resulting from the presence or threat of COVID-19

               (the “Business Income Breach Class”).

      72.   Plaintiffs seek to represent nationwide classes for extra expense coverage defined

as:

            a. All persons and entities with Extra Expense coverage under a property

               insurance policy issued by Cincinnati that sought to minimize the suspension

               of business in connection with COVID-19 at the premises covered by their

               Cincinnati property insurance policy (the “Extra Expense Declaratory

               Judgment Class”).

            b. All persons and entities that: had Extra Expense coverage under a property

               insurance policy issued by Cincinnati; sought to minimize the suspension of

               business in connection with COVID-19 at the premises covered by their

               Cincinnati property insurance policy; made a claim under their property

               insurance policy issued by Cincinnati; and were denied Extra Expense

               coverage by Cincinnati despite their efforts to minimize the suspension of

               business caused by COVID-19 (the “Extra Expense Breach Class”).



                                            15

       Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 15 of 32
      73.   Plaintiffs seek to represent nationwide classes for civil authority coverage defined

as:

            a. All persons and entities with Civil Authority coverage under a property

               insurance policy issued by Cincinnati that suffered loss of Business Income

               and/or Extra Expense caused by a Closure Order (the “Civil Authority

               Declaratory Judgment Class”).

            b. All persons and entities that: had Civil Authority coverage under a property

               insurance policy issued by Cincinnati; suffered loss of Business Income

               and/or Extra Expense caused by action of a civil authority; made a claim

               under their property insurance policy issued by Cincinnati; and were denied

               Civil Authority coverage by Cincinnati for the loss of Business Income and/or

               Extra Expense caused by a Closure Order (the “Civil Authority Breach

               Class”).

      74.   Plaintiffs seek to represent nationwide classes for sue and labor coverage defined

as:

            a. All persons and entities with a Sue and Labor provision under a property

               insurance policy issued by Cincinnati that sought to prevent property damage

               caused by COVID-19 by suspending or reducing business operations, at the

               premises covered by their Cincinnati property insurance policy (the “Sue and

               Labor Declaratory Judgment Class”).

            b. All persons and entities that: had a Sue and Labor provision under a property

               insurance policy issued by Cincinnati; sought to prevent property damage

               caused by COVID-19 by suspending or reducing business operations, at the



                                             16

       Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 16 of 32
                    premises covered by their Cincinnati property insurance policy; made a claim

                    under their property insurance policy issued by Cincinnati; and were denied

                    Sue and Labor coverage by Cincinnati in connection with the suspension of

                    business caused by COVID-19 (the “Sue and Labor Breach Class”).

          75.   Excluded from each defined Class are Cincinnati and any of its members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

governmental entities; and the Court staff assigned to this case and their immediate family

members. Plaintiffs reserve the right to modify or amend each of the Class definitions, as

appropriate, during this litigation.

          76.   This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

Numerosity—Federal Rule of Civil Procedure 23(a)(1).

          77.   The members of each defined Class are so numerous that individual joinder of all

Class members is impracticable. While Plaintiffs are informed and believe that there are

thousands of members of each Class, the precise number of Class members is unknown to

Plaintiffs but may be ascertained from Cincinnati’s books and records. Class members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. Mail, electronic mail, internet postings, and/or published

notice.

Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2) and 23(b)(3).

          78.   This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:




                                                  17

           Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 17 of 32
               a. Cincinnati issued all-risk policies to the members of the Class in exchange for

                   payment of premiums by the Class members;

               b. whether the Class suffered a covered loss based on the common policies

                   issued to members of the Class;

               c. whether Cincinnati wrongfully denied all claims based on COVID-19;

               d. whether Cincinnati’s Business Income coverage applies to a suspension of

                   business caused by COVID-19;

               e. whether Cincinnati’s Extra Expense coverage applies to efforts to minimize a

                   loss caused by COVID-19;

               f. whether Cincinnati’s Civil Authority coverage applies to a loss of Business

                   Income and Extra Expense sustained caused by the orders of state governors

                   requiring the suspension of businesses as a result of COVID-19;

               g. whether Cincinnati’s Sue and Labor provision applies to require Cincinnati to

                   pay for efforts to reduce damage caused by COVID-19;

               h. whether Cincinnati has breached its contracts of insurance through a blanket

                   denial of all claims based on business interruption, income loss related to

                   COVID-19 and the related closures; and

               i. whether Plaintiffs and the Class are entitled to an award of reasonable attorney

                   fees, interest and costs.

Typicality—Federal Rule of Civil Procedure 23(a)(3)

       79.     Plaintiffs’ claims are typical of the other Class members’ claims because

Plaintiffs and the other Class members are all similarly affected by Cincinnati’s refusal to pay

under its Business Income, Extra Expense, Civil Authority, and Sue and Labor coverages.



                                                18

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 18 of 32
Plaintiffs’ claims are based upon the same legal theories as those of the other Class members.

Plaintiffs and the other Class members sustained damages as a direct and proximate result of the

same wrongful practices in which Cincinnati engaged.

Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

        80.     Plaintiffs are adequate Class representatives because their interests do not conflict

with the interests of the other Class members who they seek to represent, Plaintiffs have retained

counsel competent and experienced in complex class action litigation, including successfully

litigating cases similar to this one, where insurers breached contracts with insureds by failing to

pay the amounts owed under their policies, and Plaintiffs intend to prosecute this action

vigorously. The interests of the above-defined Classes will be fairly and adequately protected by

Plaintiffs and their counsel.

Inconsistent Adjudications and Impediments to Others—Federal Rule of Civil Procedure
23(b)(1).

        81.     Plaintiffs seek class-wide adjudication as to the interpretation, and resultant scope,

of Cincinnati’s Business Income, Extra Expense, Civil Authority, and Sue and Labor coverages.

The prosecution of separate actions by individual members of the Classes would create an

immediate risk of inconsistent or varying adjudications that would establish incompatible

standards of conduct for Cincinnati. Moreover, the adjudications sought by Plaintiffs could, as a

practical matter, substantially impair or impede the ability of other Class members, who are not

parties to this action, to protect their interests.

Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

        82.     Cincinnati acted or refused to act on grounds generally applicable to Plaintiffs and

the other Class members, thereby making appropriate final injunctive relief and declaratory

relief, as described below, with respect to the Class members.

                                                      19

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 19 of 32
Superiority—Federal Rule of Civil Procedure 23(b)(3).

         83.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. Individualized litigation creates a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, economies of scale, and comprehensive supervision by a single

court.

   VI.         LEGAL CLAIMS FOR RELIEF

               COUNT I – Declaratory Judgment – Business Income Coverage
           (Brought on behalf of the Business Income Declaratory Judgment Class)

         84.     Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

         85.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

         86.     Plaintiffs’ Cincinnati policies, as well as those of the other Business Income

Declaratory Judgment Class members, are contracts under which Cincinnati was paid premiums

in exchange for its promise to pay Plaintiffs and the other Business Income Declaratory

Judgment Class members’ losses for claims covered by the policy.

         87.     Plaintiffs and the other Business Income Declaratory Judgment Class members

have complied with all applicable provisions of the policies and/or those provisions have been

waived by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has

abrogated its insurance coverage obligations pursuant to the policies’ clear and unambiguous

terms and has wrongfully and illegally refused to provide coverage to which Plaintiffs and the

other Business Income Declaratory Judgment Class members are entitled.

                                                   20

          Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 20 of 32
       88.     Cincinnati has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       89.     An actual case or controversy exists regarding Plaintiffs and the other Business

Income Declaratory Judgment Class members’ rights and Cincinnati’s obligations under the

policies to reimburse Plaintiffs for the full amount of Business Income losses incurred by

Plaintiffs and the other Business Income Declaratory Judgment Class members in connection

with suspension of their businesses stemming from the COVID-19 pandemic.

       90.     Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income

Declaratory Judgment Class members seek a declaratory judgment from this Court declaring the

following:

               a. Plaintiffs and the other Business Income Declaratory Judgment Class

                   members’ Business Income losses incurred in connection with the Closure

                   Orders and the necessary interruption of their businesses stemming from the

                   COVID-19 pandemic are insured losses under their policies; and

               b. Cincinnati is obligated to pay Plaintiffs and the other Business Income

                   Declaratory Judgment Class members for the full amount of the Business

                   Income losses incurred and to be incurred in connection with the Closure

                   Orders during the period of restoration and the necessary interruption of their

                   businesses stemming from the COVID-19 pandemic.

                COUNT II – Breach of Contract – Business Income Coverage
                 (Brought on behalf of the Business Income Breach Class)

       91.     Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.




                                                 21

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 21 of 32
        92.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

        93.     Plaintiffs’ Cincinnati policies, as well as those of the other Business Income

Breach Class members, are contracts under which Cincinnati were paid premiums in exchange

for their promise to pay Plaintiffs and the other Business Income Breach Class members’ losses

for claims covered by the policy.

        94.     In the Building and Personal Property Coverage Form and Business Income (and

Extra Expense) Coverage Form, Cincinnati agreed to pay for its insureds’ actual loss of Business

Income sustained due to the necessary suspension of its operations during the “period of

restoration.”

        95.     A “slowdown or cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Cincinnati agreed to pay for loss of Business Income

during the “period of restoration” that begins at the time of direct loss.

        96.     “Business Income” means net income (net profit or loss before income taxes) that

would have been earned or incurred and continuing normal operating expenses sustained,

including payroll.

        97.     COVID-19 caused direct physical loss of or damage to Plaintiffs and the other

Business Income Breach Class members’ Covered Properties, requiring suspension of operations

at the Covered Properties. Losses caused by COVID-19 thus triggered the Business Income

provision of Plaintiffs and the other Business Income Breach Class members’ Cincinnati

policies.

        98.     Plaintiffs and the other Business Income Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by



                                                  22

            Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 22 of 32
Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms.

        99.      By denying coverage for any Business Income losses incurred by Plaintiffs and

the other Business Income Breach Class members in connection with the COVID-19 pandemic,

Cincinnati has breached its coverage obligations under the policies.

        100.     As a result of Cincinnati’s breaches of the policies, Plaintiffs and the other

Business Income Breach Class members have sustained substantial damages for which

Cincinnati is liable, in an amount to be established at trial.

                 COUNT III – Declaratory Judgment – Extra Expense Coverage
              (Brought on behalf of the Extra Expense Declaratory Judgment Class)

        101.     Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

        102.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

        103.     Plaintiffs’ Cincinnati insurance policy, as well as those of the other Extra Expense

Declaratory Judgment Class members, are contracts under which Cincinnati was paid premiums

in exchange for its promise to pay Plaintiffs and the other Extra Expense Declaratory Judgment

Class members’ losses for claims covered by the policy.

        104.     Plaintiffs and the other Extra Expense Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has abrogated its

insurance coverage obligations pursuant to the policies clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs and the other Class

members are entitled.




                                                   23

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 23 of 32
       105.    Cincinnati has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       106.    An actual case or controversy exists regarding Plaintiffs and the other Extra

Expense Declaratory Judgment Class members’ rights and Cincinnati’s obligations under the

policies to reimburse Plaintiffs and the other Extra Expense Declaratory Judgment Class

members for the full amount of Extra Expense losses incurred by Plaintiffs in connection with

Closure Orders and the necessary interruption of their businesses stemming from the COVID-19

pandemic.

       107.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extra Expense Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiffs and the other Extra Expense Declaratory Judgment Class members’

                   Extra Expense losses incurred in connection with the Closure Orders and the

                   necessary interruption of their businesses stemming from the COVID-19

                   pandemic are insured losses under their policies; and

               b. Cincinnati is obligated to pay Plaintiffs and the other Extra Expense

                   Declaratory Judgment Class members for the full amount of the Extra

                   Expense losses incurred and to be incurred in connection with the covered

                   losses related to the Closure Orders during the period of restoration and the

                   necessary interruption of their businesses stemming from the COVID-19

                   pandemic.

                COUNT IV – Breach of Contract – Extra Expense Coverage
                  (Brought on behalf of the Extra Expense Breach Class)

       108.    Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

                                                 24

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 24 of 32
       109.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

       110.    Plaintiffs’ Cincinnati insurance policies, as well as those of the other Extra

Expense Breach Class members, are contracts under which Cincinnati was paid premiums in

exchange for its promise to pay Plaintiffs and the other Extra Expense Breach Class members’

losses for claims covered by the policy.

       111.    In the Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form, Cincinnati also agreed to pay necessary Extra Expense that its

insureds incur during the “period of restoration” that the insureds would not have sustained if

there had been no direct loss to property caused by or resulting from a Covered Cause of Loss.

       112.    “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

       113.    Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of

the Extra Expense Breach Class incurred Extra Expense at Covered Property Plaintiffs and the

other members of the Extra Expense Breach Class have complied with all applicable provisions

of the policies and/or those provisions have been waived by Cincinnati, or Cincinnati is estopped

from asserting them, and yet Cincinnati has abrogated its insurance coverage obligations

pursuant to the policies’ clear and unambiguous terms.

       114.    By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Cincinnati has breached its coverage obligations under the policies.




                                                25

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 25 of 32
        115.    As a result of Cincinnati’s breaches of the policies, Plaintiffs and the other

members of the Extra Expense Breach Class have sustained substantial damages for which

Cincinnati is liable, in an amount to be established at trial.

              COUNT V – Declaratory Judgment – Civil Authority Coverage
           (Brought on behalf of the Civil Authority Declaratory Judgment Class)

        116.    Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

        117.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

        118.    Plaintiffs’ Cincinnati insurance policy, as well as those of the other Civil

Authority Declaratory Judgment Class members, are contracts under which Cincinnati was paid

premiums in exchange for its promise to pay Plaintiffs and the other Civil Authority Declaratory

Judgment Class members’ losses for claims covered by the policy.

        119.    Plaintiffs and the other Civil Authority Declaratory Judgment Class members

have complied with all applicable provisions of the policies and/or those provisions have been

waived by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has

abrogated its insurance coverage obligations pursuant to the policies’ clear and unambiguous

terms and has wrongfully and illegally refused to provide coverage to which Plaintiffs and the

other Class members are entitled.

        120.    Cincinnati has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

        121.    An actual case or controversy exists regarding Plaintiffs and the other Civil

Authority Declaratory Judgment Class members’ rights and Cincinnati’s obligations under the

policies to reimburse Plaintiffs and the other Civil Authority Declaratory Judgment Class

                                                  26

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 26 of 32
members for the full amount of covered Civil Authority losses incurred by Plaintiffs and the

other Civil Authority Declaratory Judgment Class members in connection with Closure Orders

and the necessary interruption of their businesses stemming from the COVID-19 pandemic.

       122.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiffs and the other Civil Authority Declaratory Judgment Class members’

                   Civil Authority losses incurred in connection with the Closure Orders and the

                   necessary interruption of their businesses stemming from the COVID-19

                   pandemic are insured losses under their policies; and

               b. Cincinnati is obligated to pay Plaintiffs and the other Civil Authority

                   Declaratory Judgment Class members the full amount of the Civil Authority

                   losses incurred and to be incurred in connection with the covered losses

                   related to the Closure Orders and the necessary interruption of their businesses

                   stemming from the COVID-19 pandemic.

                COUNT VI – Breach of Contract – Civil Authority Coverage
                  (Brought on behalf of the Civil Authority Breach Class)

       123.    Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

       124.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       125.    Plaintiffs’ Cincinnati insurance policies, as well as those of the other Civil

Authority Breach Class members, are contracts under which Cincinnati was paid premiums in

exchange for its promise to pay Plaintiffs and the other Civil Authority Breach Class members’

losses for claims covered by the policy.




                                                 27

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 27 of 32
        126.    Cincinnati agreed to “pay for the actual loss of ‘Business Income’” sustained “and

necessary Extra Expense” sustained “caused by action of civil authority that prohibits access to”

the Covered Property when a Covered Cause of Loss causes direct damage to property other than

the Covered Property, the civil authority prohibits access to the area immediately surrounding the

damaged property, and “the action of civil authority is taken in response to dangerous physical

conditions resulting from the damage or continuation of the Covered Cause of Loss that caused

the damage….”

        127.    The Closure Orders triggered the Civil Authority provision under Plaintiffs and

the other members of the Civil Authority Breach Class’s Cincinnati insurance policies.

        128.    Plaintiffs and the other members of the Civil Authority Breach Class have

complied with all applicable provisions of the policies, and/or those provisions have been waived

by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

        129.    By denying coverage for any business losses incurred and extra expenses

sustained by Plaintiffs and other members of the Civil Authority Breach Class in connection with

the Closure Orders and the COVID-19 pandemic, Cincinnati has breached its coverage

obligations under the policies.

        130.    As a result of Cincinnati’s breaches of the policies, Plaintiffs and the other

members of the Civil Authority Breach Class have sustained substantial damages for which

Cincinnati is liable, in an amount to be established at trial.

              COUNT VII – Declaratory Judgment – Sue and Labor Coverage
           (Brought on behalf of the Sue and Labor Declaratory Judgment Class)

        131.    Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.




                                                  28

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 28 of 32
       132.    Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       133.    Plaintiffs’ Cincinnati insurance policy, as well as those of the other Sue and Labor

Declaratory Judgment Class members, are contracts under which Cincinnati was paid premiums

in exchange for its promise to pay Plaintiffs and the other Sue and Labor Declaratory Judgment

Class members’ reasonably incurred expenses to protect Covered Property.

       134.    Plaintiffs and the other Sue and Labor Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs is entitled.

       135.    Cincinnati has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       136.    An actual case or controversy exists regarding Plaintiffs and the other Sue and

Labor Declaratory Judgment Class members’ rights and Cincinnati’s obligations under the

policies to reimburse Plaintiffs and the other Sue and Labor Declaratory Judgment Class

members for the full amount Plaintiffs and the other members of the Sue and Labor Declaratory

Judgment Class reasonably incurred to protect Covered Property from further damage by

COVID-19.

       137.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Sue and Labor Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:




                                                29

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 29 of 32
              a. Plaintiffs and the other Sue and Labor Declaratory Judgment Class members

                  reasonably incurred expenses to protect Covered Property from further

                  damage by COVID-19 are insured losses under their policies; and

              b. Cincinnati is obligated to pay Plaintiffs and the other Sue and Labor

                  Declaratory Judgment Class members for the full amount of the expenses they

                  reasonably incurred to protect Covered Property from further damage by

                  COVID-19.

               COUNT VIII – Breach of Contract – Sue and Labor Coverage
                 (Brought on behalf of the Sue and Labor Breach Class)

       138.   Plaintiffs repeat and reallege Paragraphs 1-83 as if fully set forth herein.

       139.   Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

       140.   Plaintiffs’ Cincinnati policies, as well as those of the other Sue and Labor Breach

Class members, are contracts under which Cincinnati was paid premiums in exchange for its

promise to pay Plaintiffs and the other Sue and Labor Breach Class members’ losses for claims

covered by the policy.

       141.   In the Building and Personal Property Coverage Form and Business Income (And

Extra Expense) Coverage Form, Cincinnati agreed to give due consideration in settlement of a

claim to expenses incurred in taking all reasonable steps to protect Covered Property from

further damage.

       142.   In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiffs and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.




                                                30

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 30 of 32
        143.    Plaintiffs and the other members of the Sue and Labor Breach Class have

complied with all applicable provisions of the policy and/or those provisions have been waived

by Cincinnati, or Cincinnati is estopped from asserting them, and yet Cincinnati has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms.

        144.    By denying coverage for any Sue and Labor expenses incurred by Plaintiffs and

the other members of the Sue and Labor Breach Class in connection with the Closure Orders and

the COVID-19 pandemic, Cincinnati has breached its coverage obligations under the policies.

        145.    As a result of Cincinnati’s breaches of the policies, Plaintiffs and the other

members of the Sue and Labor Breach Class have sustained substantial damages for which

Cincinnati is liable, in an amount to be established at trial.

    VII.    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully request that the Court enter judgment in their favor and against Cincinnati as

follows:

    a. Entering an order certifying the proposed nationwide Classes, as requested herein,

        designating Plaintiffs as Class representative, and appointing Plaintiffs’ undersigned

        attorneys as Counsel for the Classes;

    b. Entering judgment in favor of Plaintiffs and the members of the Business Income Breach

        Class, the Civil Authority Breach Class, the Extra Expense Breach Class, and the Sue and

        Labor Breach Class; and awarding damages for breach of contract in an amount to be

        determined at trial;

    c. Entering declaratory judgments in favor of Plaintiffs and the members of the Business

        Income Declaratory Judgment Class, the Civil Authority Declaratory Judgment Class, the



                                                  31

           Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 31 of 32
        Extra Expense Declaratory Judgment Class, and the Sue and Labor Declaratory Judgment

        Class as follows:

           i.   Business Income, Civil Authority, Extra Expense, and Sue and Labor losses

                incurred in connection with the Closure Orders and the necessary interruption of

                their businesses stemming from the COVID-19 pandemic are insured losses under

                their policies; and

          ii.   Cincinnati is obligated to pay for the full amount of the Business Income, Civil

                Authority, Extra Expense, and Sue and Labor losses incurred and to be incurred

                related to COVID-19, the Closure Orders and the necessary interruption of their

                businesses stemming from the COVID-19 pandemic;

    d. Ordering Cincinnati to pay pre- and post-judgment interest on any amounts awarded;

    e. Ordering Cincinnati to pay attorneys’ fees and costs of suit; and

    f. Ordering such other and further relief as may be just and proper.

    VIII. DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

trial by jury on all matters so triable.

                                              /s/ Tyler W. Hudson
                                              Tyler W. Hudson            MO # 53585
                                              Thomas A. Rottinghaus      MO # 50106
                                              Jack T. Hyde               MO # 63903
                                              WAGSTAFF & CARTMELL LLP
                                              4740 Grand Avenue, Suite 300
                                              Kansas City, MO 64112
                                              (816) 701-1100 (telephone)
                                              (816) 531-2372 (facsimile)
                                              thudson@wcllp.com
                                              trottinghaus@wcllp.com
                                              jhyde@wcllp.com
                                              ATTORNEYS FOR PLAINTIFFS



                                                32

         Case 4:20-cv-00330-HFS Document 1 Filed 04/23/20 Page 32 of 32
